2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Bartholomew PRECHTL, III, Plaintiff-Appellant,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  S. R. Witkowski, Warden;  Shirley Austin,Classification Caseworker, and Wendell Rump, MailroomSupervisor; Roena Williams, Deputy Warden, and DwayneMonroe, Sergeant, both of Perry Correctional Institution,each in their individual and official capacities,Defendants-Appellees.andJohn DOE, Insurance Companies, Defendant.
No. 93-6558.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 5, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-90-2775-3-17AJ)
William Bartholomew Prechtl, Appellant Pro Se.
Susan Bounty Oliver, J. Gregory Hembree, Belser, Lewis & Rogers, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
William Bartholomew Prechtl appeals the district court's order accepting the magistrate judge's recommendation that some, but not all, of Prechtl's claims be dismissed.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.  R. Civ. P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED